Case 2:20-cv-00168-JLB-NPM Document 42 Filed 03/16/21 Page 1 of 2 PageID 233




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION


RONALD TONGE,

            Plaintiff,

v.                                                Case No. 2:20-cv-168-JLB-NPM

NOVARTIS PHARMACEUTICALS
CORPORATION,

             Defendant.


                                     ORDER

      Before the Court is an Amended Unopposed Motion to Appear Pro Hac Vice

(Doc. 41) on behalf of Defendant Novartis Pharmaceuticals Corporation. Upon

review of the motion, the Court finds attorney Grant W. Hollingsworth meets the

requirements of Middle District of Florida Local Rule 2.01(c) and may appear

specially on behalf of Defendant.

      Accordingly, it is ORDERED:

      1.    The Amended Unopposed Motion to Appear Pro Hac Vice (Doc. 41) is

GRANTED.

      2.    If non-resident attorney Grant W. Hollingsworth has not already done

so, counsel shall file an E-Filer Registration Form within fourteen days of the date

of this Order, unless counsel already has CM/ECF filing credentials for the Middle
Case 2:20-cv-00168-JLB-NPM Document 42 Filed 03/16/21 Page 2 of 2 PageID 234




District of Florida. Failure to complete these steps may cause the Court to revoke its

permission to appear specially without further notice.

      3.     Counsel is reminded that any attorney appearing in this Court pursuant

to Local Rule 2.01(e) “must remain familiar with, and is bound by, the rules

governing the professional conduct of a member of The Florida Bar.” M.D. Fla. R.

2.01(e).

      4.     By virtue of being specially admitted, counsel is also deemed to be

familiar with 28 U.S.C. § 1927. See M.D. Fla. R. 2.01(b)(1)(C), (c)(5).

      5.     Pursuant to In re: Possession and Use of Personal Electronic Devices

in Federal Courthouses in the Middle District of Florida, No. 6:13-mc-94-Orl-22,

an attorney permitted to appear specially by this Order may—subject to inspection

by Court Security Officers—bring personal electronic devices beyond the

courthouse security checkpoint by presenting this Order.

      DONE and ORDERED in Fort Myers, Florida on March 16, 2021.




                                          2
